United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0139
Issued: July 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 24, 2018 appellant filed a timely appeal from an August 1, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish lumbar conditions
causally related to the accepted factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 1, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On October 26, 2015 appellant, then a 67-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 24, 2015 he injured his lower back while in the
performance of duty. He noted that he carried a 30-pound mailbag. In an attached October 26,
2015 statement, appellant related that he felt lower back pain half way through his route on
October 24, 2015, but that he was able to finish his route. The next day, however, his back pain
had intensified and he struggled to get out of bed.
In an October 26, 2015 report, Dr. Charles Brian Tang, Board-certified in occupational
medicine, noted appellant’s history of injury. He indicated that x-rays of appellant’s lumbar spine
were negative for fractures. Dr. Tang diagnosed sprain of ligaments of lumbar spine and
recommended physical therapy. In subsequent progress reports and duty status reports (Form CA17) dated November 2 through December 28, 2015, Dr. Tang diagnosed lumbosacral strain and
provided work restrictions.
In a development letter dated January 8, 2016, OWCP noted that appellant was claiming a
traumatic injury as a result of carrying satchels of mail on October 24, 2015. It advised him of the
deficiencies in his claim and requested additional factual and medical evidence, including a wellrationalized medical report from a physician which contained objective findings and an opinion of
how the incident caused or aggravated the claimed condition. OWCP also provided the definitions
of a traumatic injury and an occupational disease and requested that appellant clarify which type
of injury he was claiming.
In progress reports and CA-17 forms dated January 11 and 25, 2016, Dr. Tang continued
to diagnose lumbosacral strain and provide work restrictions.
By decision dated February 12, 2016, OWCP denied appellant’s traumatic injury claim. It
found that the medical evidence of record was insufficient to establish that his diagnosed medical
condition was causally related to the accepted October 24, 2015 employment incident.
In reports dated February 4 through May 19, 2017, Dr. Shamel Hashish, a Board-certified
physiatrist, diagnosed strain of muscle, fascia, and tendon of lower back and lumbar radiculopathy
and he also provided work restrictions. In his February 4, 2016 progress note, he provided an
impression of lumbar sprain, sacroilitis, and lumbar radiculopathy. Dr. Hashish noted that
appellant gradually developed low back pain until October 24, 2014 when the pain became severe.
He opined that the October 24, 2015 employment injury occurred as a result of cumulative strain
on the back because appellant carried mail using a satchel.
In a June 22, 2016 statement, appellant indicated that his injury gradually occurred over a
period of time. He also noted that he did not wish to pursue his traumatic injury claim. In a
July 20, 2016 statement, appellant responded to OWCP’s questions. He attributed his back
condition to loading and delivering large and heavy boxes, delivering mail with two satchels
because of heavy mail volume, and walking his route with no cart or dolly. Appellant reiterated
that his back condition occurred gradually over time.

2

A July 25, 2016 magnetic resonance imaging (MRI) scan of appellant’s lumbar spine
indicated disc herniation and bilateral facet arthopathy at L1-2, L2-3, L5-S1; disc bulges at L3-4,
L4-5; severe scoliosis of the lumbar spine; lateral listhesis of L2 on L3 and L4 on L5, L2-3 disc
herniation and bilateral facet arthopathy; possibly an osseous lesion; and edematous changes at the
anterior superior endplate of L2.
A July 29, 2016 electromyogram and nerve conduction velocity (EMG/NCV) of
appellant’s lower extremities reported findings suggestive of underlying peripheral
polyneuropathy affecting motor and sensory fibers and a superimposed chronic radiculopathy of
proximal nerve root involving the L4, L5, and S1 nerves.
An August 29, 2016 computerized tomography (CT) scan of appellant’s lumbar spine
revealed multilevel degenerative spondyloarthropathy with disc bulges and facet arthopathy
resulting in canal stenosis and neural foraminal narrowing; unilateral left spondylosis at L5; and
sacroiliac joint arthroplasty.
In an August 24, 2016 report, Dr. Hosea Brown, a Board-certified internist, noted that
appellant had worked as a letter carrier since 2007. In the past year, the employing establishment
had contracted with Amazon, additional heavy parcels were added to appellant’s route, and he
noticed progressively increasing back pain. Dr. Brown described appellant’s daily duties of casing
mail, pulling and bundling mail into trays, loading and lifting trays and parcels onto a hamper, and
loading the mail into his postal vehicle. He also described appellant’s duties on his delivery route.
Dr. Brown noted that appellant complained of low back injury due to carrying two loaded satchels
over each shoulder and walking on uneven surfaces. He reported examination findings and his
review of diagnostic testing. Dr. Brown diagnosed kyphoscoliosis (permanent aggravation);
degenerative joint disease, lumbosacral spine (permanent aggravation); lumbar intervertebral disc
syndrome without myelopathy; and lumbosacral radiculopathy as documented by physical
examination and EMG/NCV studies. He explained that carrying and lifting heavy packages as
well as carrying a satchel or double satchel with heavy packages for approximately six to eight
hours on a daily basis increased the biomechanical load to appellant’s lumbar spine and caused
pathological damage as noted on his radiological studies. Dr. Brown opined that such exposure
accelerated and aggravated the degenerative changes of his lumbar spine, contributed to
progressive lumbar intervertebral disc herniation, and caused a lumbar intervertebral disc
syndrome and lumbosacral radiculopathy and permanently aggravated appellant’s scoliosis and
his underlying kyphoscoliosis. He further opined that it was medically reasonable to infer a causal
relationship between appellant’s extensive injuries to his lumbar spine and the performance of his
duties as a city letter carrier throughout his nine-year employment history.
On November 15, 2016 appellant requested reconsideration.
By decision dated February 8, 2017, OWCP denied modification of its February 12, 2016
decision. It noted that appellant was now claiming an occupational disease due to loading and
lifting boxes of various sizes and satchels of mail over an extended period of time and that these
were accepted employment factors. OWCP concluded that the medical evidence was still
insufficient to establish causal relationship between the diagnosed medical conditions and the
established work factors.

3

On May 31, 2017 appellant requested reconsideration.
In an October 7, 2016 report, Dr. James T. Tran, a Board-certified neurosurgeon, noted
examination findings and his review of diagnostic studies. He diagnosed spinal stenosis of the
lumbar region with neurogenic claudication, lumbar disc degeneration, aggravation, lumbar disc
displacement; connective tissue and disc stenosis of intervertebral foramina of lumbar region; and
osseous stenosis of neural canal of lumbar region. Dr. Tran noted that appellant had been working
as a letter carrier from 2007 to the present. He discussed appellant’s work duties, including casing
and delivering mail, the biomechanical movements involved in such tasks, and the effect on the
lumbar spine. Dr. Tran noted that on October 24, 2015 appellant delivered his route and had
soreness in the low back, which was not unusual after a long day at work. The following morning
he had severe low back pain that prevented him from getting out of bed. Dr. Tran explained that
in the setting of lumbar spinal stenosis at L1-2, L2-3, L3-4, L4-5, and L5-S1, the act of appellant
delivering his route while carrying a mail satchel caused extension and twisting of lumbosacral
spine in the low back. The twisting of low back and force exerted on to the lumbar spine from
extension of low back caused disengagement of facet joints in the lumbar spine at the above areas.
The disengagement of lumbar facet joints then exerted pressure or force on the lumbar discs at the
above areas and caused disc bulging and compression of lumbar nerve roots, which resulted in low
back pain. Based on repetitive job duties on a daily basis, Dr. Tran opined that appellant’s injuries
occurred overtime and culminated on October 24, 2014. He opined, based on physical
examination, review of the medical record, and review of the diagnostic studies, that it was
medically reasonable to infer causation between appellant’s repetitive job duties and his low back
injury.
In a May 30, 2017 progress report, Dr. Brown reported that appellant was working one to
eight hours daily with restrictions depending on the availability of work and that he had been
evaluated by Dr. Tran. He provided examination findings and diagnoses, and thereafter
recommended that appellant continue to work in a modified capacity with restrictions.
By decision dated August 29, 2017, OWCP denied modification of its February 8, 2017
decision.
On May 15, 2018 appellant requested reconsideration.
In a May 2, 2018 report, Dr. Brown indicated that the current claim was for an occupational
injury. He opined that the years of carrying and delivering heavy packages to residential locations
were responsible for appellant’s back conditions. Dr. Brown reiterated his prior explanations of
the biomechanical movements involved in the repetitive lifting of heavy packages when
performing mail delivery on appellant’s lumbar spine as well as the increased biomechanical
workload associated with heavy satchels. He also discussed appellant’s diagnostic testing and
indicated that the increased biomechanical load associated with heavy packages and a satchel
caused and permanently aggravated appellant’s diagnosed conditions. Dr. Brown concluded that
causation was clearly established on the basis of both direct causation and permanent aggravation.
By decision dated August 1, 2018, OWCP denied modification of its prior decision.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.6
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence.7 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
ANALYSIS
The Board finds that this case is not in posture for decision.
While appellant initially filed a claim for traumatic injury, appellant subsequently clarified
that occupational factors over the course of years, namely carrying a satchel during the delivery of

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

S.C., Docket No. 18-1242 (issued March 13, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016).

6

C.D., Docket No. 17-2011 (issued November 6, 2018); Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

7

M.B., Docket No. 17-1999 (issued November 13, 2018).

8

M.L., Docket No. 18-1605 (issued February 26, 2019).

5

mail, caused his diagnosed lumbar conditions. OWCP accepted that the alleged occupational
factors occurred as alleged.
The Board finds that, although the medical evidence is insufficiently rationalized to
establish that appellant sustained a work-related condition, the medical reports of record are
generally supportive that his accepted employment factors caused or aggravated his diagnosed
conditions.9
In a February 4, 2016 report, Dr. Hashish provided an impression of lumbar sprain,
sacroilitis and lumbar radiculopathy. He noted that appellant had gradually developed low back
pain. Dr. Hashish opined that appellant’s lumbar conditions occurred as a result of cumulative
strain on the back due to appellant’s use of a satchel while delivering mail.
Dr. Brown, in his August 24, 2016 report, explained that appellant’s diagnostic studies
confirmed pathologic damage to appellant’s lumbar spine. He related that appellant’s employment
duties over the course of his nine-year employment history required that he carry and lift heavy
packages and a satchel daily which increased the biomechanical load to his lumbar spine, and
accelerated and aggravated the degenerative changes in his lumbar spine.
Similarly, Dr. Tran, in his October 7, 2016 report, diagnosed lumbar conditions and opined
that appellant’s conditions occurred over a period of time and culminated on October 24, 2014.
He explained that appellant had delivered mail carrying a satchel since 2007. This activity caused
extension and twisting of the low back and exerted force on the lumbar spine, which caused
disengagement of facet joints in the lumbar spine, which then exerted pressure or force on the
lumbar discs, which caused disc bulging and compression of the lumbar nerve roots.
While none of these reports were completely rationalized, they were consistent in
indicating that appellant sustained an employment-related lumbar condition. There is also no
opposing medical evidence.10
It is well established that proceedings under FECA are not adversarial in nature and, while
the claimant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.11 Thus, while the
reports from Drs. Hashish, Tran, Brown, and Tang are insufficient to meet appellant’s burden of
proof to establish his claim, they raise an inference of causal relationship between the accepted
factors of employment and the diagnosed condition and are sufficient to require further
development of the medical record.12
On remand OWCP shall develop the claim by referring appellant, a statement of accepted
facts, and the medical evidence of record to an appropriate specialist to obtain a rationalized
9

J.S., Docket No. 13-2022 (issued July 28, 2014).

10

D.G., Docket No. 18-0043 (issued May 7, 2017).

11

T.H., Docket No. 18-1585 (issued March 22, 2019); Phillip L. Barnes, 55 ECAB 426 (2004).

12

D.W., Docket No. 17-1884 (issued November 8, 2018); see Robert A. Redmond, 40 ECAB 796, 801 (1989).

6

opinion regarding whether his lumbar conditions have been caused or aggravated by the accepted
factors of his federal employment. After such further development as OWCP deems necessary, it
shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the August 1, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this opinion.
Issued: July 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

